DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. (KR 10-2017-0183920), filed on Dec 29th 2017.
Information Disclosure Statement
The information disclosure statement filed 10/11/2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Drawings
The drawings are objected to because:
Character (4) in the drawing is not described in the specification.
.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 5 recites “wherein the organic polymer is polypropylene and the silicone compound is polydimethylsiloxane” it is unclear whether the applicant is referring to the inner tube or the outer tube.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1,2, 4, 5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama et al. (US 2008/0208127, hereinafter Kuriyama) in view of Yatabe et al. (WO 2017/002599 A1, hereinafter Yatabe) using (US 2018/0117221) as an English equivalent.
Regarding claim 1, Kuriyama teaches, an endoscopic treatment instrument (1, Fig. 1A), comprising: a dual tube (5 and 6, Fig. 2B) inserted into a channel of an endoscope (3, Fig. 1A, Para. [0039]), the dual tube including an outer tube (5, Fig. 2B) and an inner tube (6, Fig. 2B) being inserted into the outer tube (5, Fig. 2B) and moving forward and backward relative to the outer tube (Fig. 2A – 2C, para. [0040]), wherein since the outer tube (5, Fig. 2B) of the dual tube is made of a plastic material (para. [0011]), when the inner tube (6, Fig. 2B) moves forward and backward along the channel relative to the outer tube (Fig. 2A and 2B, para. [0040]) while the dual tube is bent (Fig. 6, para. [0011]), frictional resistance between an outer circumferential surface (5, Fig. 2B), which is a sliding movable surface of the inner tube (6, Fig. 2B), and an inner circumferential surface (6, Fig. 2B), which is a sliding movable surface of the outer tube (5, Fig. 2B), is lower than frictional resistance therebetween when the outer tube (5, Fig. 2B) and the inner tube (6, Fig. 2B) of the dual tube are all made of an organic polymer alone (para.[0057]).
Kuriyama does not expressly teaches that outer tube is material having a silicone compound added to an organic polymer. 
Yatabe teaches, Coating agent that has enhanced durability and a medical instrument that has been coated with the coating agent (para. [0006]), Yatabe coating form a firm coating film with excellent adhesion to the surface substrate, the coating can be used for medical instrument such as needle, catheter or a cannula. (Para. [0047]), Yatabe coating material can coat a needle formed of (para. [0096]), In addition, the coating agent is excellent in lubricating property, a needle surface treated with the exemplary coating agent can be reduced in friction (para. [0047]) and further Yatabe discloses material having a silicone compound added to an organic polymer (para. [0096]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer tube formed of polypropylene of Kuriyama with a coating material formed of polydiorganosiloxane as taught by Yatabe since Yatabe teaches that coating polypropylene with polydiorganosiloxane has many benefits, it enhance lubricating property of the coating film and reduce friction with the substrate, while maintaining adhesion to the substrate (Para. [0053]), when coating agent is applied to a substrate of polypropylene, durability and lubricating property can be enhanced (Para. [0054])
Hereinafter the modified device of Kuriyama in the view of Yatabe will be called the modified device of Kuriyama and Yatabe.
Regarding claim 2, the modified device of Kuriyama and Yatabe teaches the claimed invention as discussed above concerning claim 1, and further the device of Kuriyama and Yatabe teaches the inner tube (6, Fig. 2B of Kuriyama) of the dual tube (5 and 6, Fig. 2B of Kuriyama) is made of a plastic material (para. [0011] of Kuriyama) having a silicone compound added to an organic polymer (para. [0089] of Yatabe).
Regarding claims 4 and 5, the modified device of Kuriyama and Yatabe further teaches, the organic polymer is polypropylene (outer tube of Kuriyama. Para. [0017]) and the silicone compound is polydimethylsiloxane (coating the outer tube with the teaching of Yatabe. para. [0075])
Regarding claims 7 and 8, Yatabe further teaches, the polypropylene is 90 to 99.5 wt % (para. [0089]. the total mass of polydimethylsiloxane is between 1-10% the remaining is the substrate) and the polydimethylsiloxane is 0.5 to 10 wt %. (Para. [0089])
Claims 3, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama et al. (US 2008/0208127) hereinafter Kuriyama in view of Yatabe et al. (WO 2017/002599 A1, hereinafter Yatabe) using (US 2018/0117221) as an English equivalent and further in view of Matsunami et al. (JP 2006/271571) hereinafter Matsunami.
Regarding claim 3, the modified device of Kuriyama and Yatabe teaches the claimed invention as discussed above concerning claim 1, but it does not expressly teaches that the inner tube includes protruding parts provided on an outer circumferential surface thereof, frictional resistance between the outer circumferential surface of the inner tube and the inner circumferential surface of the outer tube is lower than frictional resistance therebetween when the inner tube does not include the protruding parts provided on the outer circumferential surface thereof.
Matsunami teaches, an endoscope injection needle body that is attached from the forceps hole of the endoscope to separate the mucosa and the muscle layers during endoscopic mucosal resection. The inner catheter may be moved back and forth with an angle close to 180 degree to the distal end of the endoscope (para. [0002]), further Matsunami teaches, the inner tube (3, Fig. 2b) includes protruding parts (6, Fig. 2b) provided on an outer circumferential surface thereof (Fig. 2b), frictional resistance between the outer circumferential surface of the inner tube and the inner circumferential surface of the outer tube is lower than frictional resistance therebetween when the inner tube does not include the protruding parts provided on the outer circumferential surface thereof (para. [0013])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner tube of Kuriyama with the protruding part of Matsunami since this modification would allow the contact area between the inner tube and outer tube to be reduced and hence the sliding resistance may be reduced. (Para. [0013]).
Regarding claims 6, the modified device of Kuriyama and Yatabe further teaches, the organic polymer is polypropylene (outer tube of Kuriyama. Para. [0017]) and the silicone compound is polydimethylsiloxane (coating the outer tube with the teaching of Yatabe. para. [0075])
Regarding claim 9, Yatabe further teaches, the polypropylene is 90 to 99.5 wt % (para. [0089]. the total mass of polydimethylsiloxane is between 1-10% the remaining is the substrate) and the polydimethylsiloxane is 0.5 to 10 wt %. (Para. [0089])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JAMAL AL KHATIB whose telephone number is (571)272-8718.  The examiner can normally be reached on Monday -Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIR JAMAL AL KHATIB/Examiner, Art Unit 3795                                    

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795